In Mandamus. Sua sponte, the court orders that the parties shall file supplemental briefs that address the following issues:
1. The applicability to this action of the “takings” provisions of Article I, Section 19 of the Ohio Constitution and the 5th and 14th Amendments to the United States Constitution; and
2. Whether there is an adequate remedy at law available to relators in lieu of this mandamus action.
Relators shall file a supplemental brief within 20 days and respondents shall file a supplemental brief within 15 days of the filing of relators’ brief. No requests or stipulations for extension of time to file briefs are permitted and the clerk of court shall refuse to file any requests or stipulations for extension of time.
Oral argument shall be scheduled in this case after the filing of the supplemental briefs.